   8:20-cr-00271-RFR-SMB Doc # 57 Filed: 09/10/21 Page 1 of 3 - Page ID # 98




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                 8:20CR271
                      Plaintiff,
                                                      PRELIMINARY ORDER OF
        v.                                                 FORFEITURE

 RACHEL McCLUSKEY,

                      Defendant.


       This matter is before the Court upon the United States of America=s Motion for
Preliminary Order of Forfeiture (Filing No. 56). The Court has carefully reviewed the
record in this case and finds as follows:

       1.     On September 3, 2021, defendant Rachel McCluskey (“McCluskey”)
pleaded guilty to Count I of the Indictment (Filing No. 1) and admitted the Forfeiture
Allegation of the Indictment. Count I charged defendant McCluskey with conspiracy to
distribute and possess with intent to distribute 50 grams or more of methamphetamine
(actual), in violation of 21 U.S.C. § 846.

       2.     The Forfeiture Allegation sought forfeiture, pursuant to 21 U.S.C. § 853 of
certain property. That property includes $5,010.00 in United States currency seized from
3634 S. 24th Street, Omaha, Nebraska, on or about July 16, 2020. The currency was seized
because it was either used to facilitate the offenses charged in the Indictment or was derived
from proceeds obtained from the commission of the offenses charged in the Indictment.

       3.     Based on McCluskey’s guilty plea and admission, McCluskey forfeits her
interest in the $5,010.00 in United States currency and the government should be entitled
to possession of the currency pursuant to 21 U.S.C. § 853.
   8:20-cr-00271-RFR-SMB Doc # 57 Filed: 09/10/21 Page 2 of 3 - Page ID # 99




      4.    The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:
      1.    The government’s Motion for Preliminary Order of Forfeiture (Filing
            No. 56) is granted.

      2.    Based upon the Forfeiture Allegation of the Indictment (Filing No. 1) and
            defendant’s guilty plea and admission, the government is hereby authorized
            to seize the $5,010.00 in United States currency.

      3.    McCluskey’s interest in the $5,010.00 in United States currency is hereby
            forfeited to the government for disposition in accordance with the law,
            subject to the provisions of 21 U.S.C. § 853(n)(1).

      4.    The $5,010.00 in United States currency is to be held by the government in
            its secure custody and control.

      5.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
            thirty consecutive days on an official internet government forfeiture site,
            www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
            publication evidencing the government’s intent to dispose of the property in
            such manner as the Attorney General may direct, and notice that any person,
            other than McCluskey having or claiming a legal interest in any of the subject
            property must file a Petition with the Court within thirty days of the final
            publication of notice or of receipt of actual notice, whichever is earlier.

      6.    The published notice shall state the Petition referred to in Paragraph 5, above,
            shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
            the $5,010.00 in United States currency, shall be signed by the Petitioner
            under penalty of perjury, and shall set forth the nature and extent of the
            Petitioner’s right, title, or interest in the $5,010.00 in United States currency
            and any additional facts supporting the Petitioner’s claim and the relief
            sought.

      7.    The government may also, to the extent practicable, provide direct written
            notice to any person known to have an interest in the $5,010.00 in United
            States currency as a substitute for published notice as to those persons so
            notified.

      8.    Upon adjudication of all third-party interests, this Court will enter a Final
            Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
            be addressed.

                                            2
8:20-cr-00271-RFR-SMB Doc # 57 Filed: 09/10/21 Page 3 of 3 - Page ID # 100




   Dated this 10th day of September 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            Chief United States District Judge




                                      3
